Order and judgment (one paper), Supreme Court, New York County (Eileen Bransten, J.), entered December 3, 2002, which denied the petition for injunctive and declaratory relief from actions taken by the Division of Housing and Community Renewal (DHCR) and the Department of Buildings, and dismissed the proceeding, unanimously affirmed, with costs.
This Court has previously found that DHCR’s determination to close petitioner’s harassment complaint was not an abuse of discretion, and that a proceeding challenging its determination of February 8, 2000, which granted defendant landlord’s application for a service and rent reduction, was time-barred (292 AD2d 164 [2002], lv denied 98 NY2d 757 [2002]). Supreme Court properly declined to entertain petitioner’s claims against the Department of Buildings on the ground that he had failed to exhaust his administrative remedies (Matter of Perrotta v City of New York, 107 AD2d 320 [1985], affd 66 NY2d 859 [1985]).
We have considered petitioner’s remaining arguments and find them unavailing. Concur—Andrias, J.P., Ellerin, Lerner and Gonzalez, JJ.